47Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the current application.
Claims 7-10 are withdrawn from consideration (see discussion, below).
Claims 1-6 are examined in the current application.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on June 8th 2021 is acknowledged.
Claims 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8th 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 5,505,982) in view of NPL Seguine Edward S., "Casson Plastic Viscosity and yield Value What They Are and What They Mean to the Confectioner" (from The Manufacturing Confectioner. November 1988. pp. 57-63).

Regarding claims 1-6: Krawczyk discloses a confectionary product comprising 20% to 30% fat and 3% to 30% cellulose/surfactant composition comprising 5%-10% surfactant (i.e., emulsifier) (see Krawczyk abstract; column 4, lines 30-62; from column prima facie case of obviousness exists (see MPEP §2144.05).
As to the fat contents recited in the claims: Krawczyk discloses a confectionary product comprising 20% to 30% fat (see Krawczyk abstract; column 3, line 30 to column 4, line 62; from column 6, line 50 to column 7, line 11; column 9, lines 29-38; column 10, lines 1-10). Given the fact the relative contents of fat recited in claims 1, 2 and 6 are close enough to the relative fat content in Krawczyk, it would have been obvious to a skilled artisan that the relative contents of fat recited in claims 1, 2 and 6 are but an obvious variant of that disclosed in Krasczyk, and thus it would have been obvious to a skilled artisan to arrive at the claimed invention in order to meet the texture, richness and flavor of the chocolate confection that is desired by the skilled artisan (see MPEP §2144.05).
As to the emulsifiers recited in the claims: Krawczyk discloses using diglycerides with hydrophilic lipophilic balance (i.e., HLB) of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48). Given the fact the claimed HLB values claimed, overlap or lie inside the HLB values in Krawczyk, a prima facie case of obviousness exists (see MPEP §2144.05). 
Furthermore, Krawczyk also discloses that the diglyceride emulsifiers have HLB of 1 to 10 and of choosing the emulsifier used in order to attain desired product/texture (see Krawczyk column 3, lines 8 to column 4, line 30; column 8, lines 15-48), but fails to disclose the plastic viscosity and yield values of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ASSAF ZILBERING/Examiner, Art Unit 1792